Mitchell, C. J.
Suit by John H. Bierly against Henry M. Harrison and another, to recover the amount due on a promissory note payable in a bank, in this State, to the or*517der of H. Richwine or bearer. The note is alleged to have been transferred to the plaintiff by endorsement before due. It is alleged as a defence that the note had been executed in consideration of the sale and assignment to the makers thereof of a certain interest in a patent-right, the vendor of which had neglected to comply with the statute regulating the sale of patent-rights within the State. Tescher v. Merea, 118 Ind. 586. The cause was submitted to the court and a finding and judgment adverse to the plaintiff below were given, and the only question now presented is whether or not there is any evidence to support the finding. The point is made that the bill of exceptions which purports to contain the long-hand manuscript of the evidence is not in the record. The transcript shows that the motion for a new trial was overruled on the 7th day of March, 1885, and that sixty days were given within which to file bills of exceptions. There is what purports to be an informal bill of exceptions in the transcript, but there is an entire failure to comply with the statute, in that the date of the presentation is not stated in the bill as required by the statute and by the repeated decisions of this court. Rigler v. Rigler, 120 Ind. 431, and cases cited. In addition to this, it does not appear from the record that the bill of exceptions was ever filed with the clerk. 2 Works Pr., section 1076; Peck v. Vankirk, 15 Ind. 159; Columbus, etc., R. W. Co. v. Powell, 40 Ind. 37.
Filed May 3, 1890.
The judgment is affirmed, with costs.